IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

MIGUEL A. Cr. A. No. 1812002465

CAMPUSANO-TEJADA,

Defendant.

Date Submitted: May 15, 2020
Date Decided: August 19, 2020

On Defendant Miguel A. Campusano-Tejada’s Motion for
Post Conviction Relief. DENIED.

ORDER

Background

On December 19, 2018, Defendant was arrested in Maryland and extradited
to Delaware on a Newark Police Department arrest warrant. Defendant was later

charged by a New Castle County Grand Jury with various counts of Drug Dealing

Ileroin, Aggravated Possession of Heroin, Conspiracy Second Degree, and

Possession of Drug Paraphemalia.

 

1 State’s Resp. to Def.’s Mot. for Postconviction Relief at p. 4.
2 Id. at p. 5.
On March 5, 2019, Defendant pled guilty to Drug Dealing Heroin Tier 2 and
Conspiracy Second Degree. The remaining charges were nolle prossed." On July
12, 2019, this Court sentenced Defendant to fifteen (15) years at Level 5S,
suspended after two (2) years, after which descending levels of Probation would
follow. On August 8, 2019, Defendant filed a Motion to Reduce Sentence.”
Defendant also filed a pro se Motion for Appeal of Sentence on August 13, 2019.
This Court denied Defendant’s Motion to Reduce Sentence on August 23, 2019
and Defendant’s Motion for Appeal of Sentence on September 16, 2019.° On
October 8, 2019, Defendant filed the instant pro se Motion for Post-Conviction
Relief (“Defendant’s Motion”).”

Defendant’s Assertions

Defendant raises fifteen claims for relicf. These claims can be summarized

as a request for Postconviction relief due to (1) his Preliminary Counsel’s or Trial

Counsel’s ineffective assistance of counsel, or (2) this Court erred or abused its

discretion at sentencing.

 

3 Id.
4 Td. at p. 6.
5 Idd.
6 Id.
7 Id.
8 Id.
9 Td. at p. 7.

to
Discussion

In this case, the Defendant pled guilty knowingly, intelligently, and
voluntarily to Drug Dealing Heroin Ticr 2 and Conspiracy Second Degree. It is
well-settled that a knowing and voluntary guilty plea waives a defendant’s right to
challenge any errors occurring before the cntry of the plea, “even those of
constitutional dimensions.”"” These rights include the right: (1) to have a lawyer
represent the defendant at trial; (2) to be presumed innocent until the State can
prove each and every part of the charge(s) against the defendant beyond a
reasonable doubt; (3) to a speedy and public trial by jury; (4) to hear and question
the witnesses against the defendant; (5) to present evidence in the defendant’s
defense; (6) to testify or not testify; (7) to appeal, if convicted, to the Delaware
Supreme Court with the assistance of a lawyer." Furthermore, a defendant’s valid
guilty plea waives any right to challenge the strength of the State’s evidence.

However, despite this, Defendant has sought to Motion this Court repeatedly
and request relief. As such, the Court considers these numerous writings to be

borderline frivolous in consideration of the fact that Defendant pled guilty. Within

 

10 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.

State, 2004 WI. 120530, at *1 (Del. Jan. 15, 2004)).
1! Scarborough v. State, 2015 WL 4606519, at *3 (Del. July 30, 2015).

12 Brown v. State, 108 A.3d 1201, 1202 (Del. 2015).

~
J
this Motion, Defendant requests relief primarily on the basis of alleged errors that
allegedly occurred before the entry of his guilty plea, which the Defendant gave up
the rights to do so. However, this Court will entertain Defendant’s claims.

A. Initial Procedural Analysis

The Court must address Defendant’s motion in regard to Rule 61{i)
procedural requirements before assessing the merits of his motion.” Rule 61(i)(1)
bars motions for postconviction relief if the motion is filed more than one year
from final judgment. Defendant’s Motion is not time barred by Rule 61(1)(1). Rule
61(i)(2)” bars successive postconviction motions, which is also not applicable as
this is Defendant’s first postconviction motion. Rule 61(i)(3) bars relief if the
motion includes claims not asserted in the proceedings leading to the final
judgment." This bar is applicable to Defendant’s assertion that this Court abused
its discretion or otherwise erred in Claim Four, Five, or Ten; however, it is not
applicable where Defendant claims ineffective assistance of counsel — which could

not have been raised in any direct appeal. Finally, Rule 61(i)(4) bars relief if the

 

3 See Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith
v. State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).

14 Super. Ct. Crim. R. 61(i)().

15 Super. Ct. Crim. R. 61(4)(2).

16 Super. Ct. Crim. R. 61(i)(3).
(7 See State v. Berry, 2016 WL 5624893, at *4 (Del. Super. Ct. June 29, 2016); see

also Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21, 2013).
4
motion is based on a formally adjudicated ground. This bar is also not applicable
to Defendant’s Motion.

B. Substantive Analysis Standard

Defendant has raised claims of ineffective assistance of counsel. Delaware
adopted the two-prong test proffered in Strickland v. Washington to evaluate
ineffective assistance of counsel claims.’ To succeed on an ineffective assistance
of counsel claim, a petitioner must demonstrate that “counsel’s representation fell
below an objective standard of reasonableness, and that there is a reasonable
probability that but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” The Court’s “review of counsel’s representation is
subject to a strong presumption that representation was professionally reasonable.”
*! The “benchmark for judging any claim of ineffectiveness [is to] be whether

counsel’s conduct so undermined the proper functioning of the adversarial process

. . . . 9522
that the trial cannot be relied on as having produced a just result.” Furthermore,

 

18 Super. Ct. Crim. R. 61(i)(4).
19 See Strickland v. Washington, 466 U.S. 668 (1984); see also Albury v. State, 551

A.2d 53 (Del. 1988).
2 Flamer v. State, 585 A.2d 736, 753 (Del. 1990); see also Strickland v.

Washington, 466 U.S. 668 (1984).

21 Jd
22 State v. Wright, 2015 WL 648818, (Del. Super. Ct. Feb. 12, 2015)(citations

omitted).
because Defendant pled guilty, Defendant “must show there is a reasonable
probability that, but for counsel’s errors, he would not have pleaded guilty and
would have insisted on going to trial.”

Defendant asserts fifteen (15) claims that involve ineffective assistance of
counsel, or abuse of discretion or error by this Court. The Court will visit each
argument, address cach one on the merits, and determine whether trial counsel was,
in fact, ineffective.

Claim One: Preliminary Hearing Counsel was ineffective because he failed
to investigate or file a Motion to Dismiss because the police never “gave him his
Miranda warnings” at any time.” The State argues that motions based on
evidentiary issues are not heard at preliminary hearings.” Further, the State argues
that “the protections afforded a person who is subject of a custodial interrogation
are not applicable to Defendant” here because “[t]here was no custodial
interrogation of Defendant with respect to the drug dealing investigation and no
statement made by Defendant” exists that the State would have sought to present at

trial. For this analysis, under the Strickland standard of ineffectiveness, Defendant

must show that “but for his counsel’s errors, he would not have pled guilty but

 

23 Hill y, Lockhart, 474 U.S. 52, 58 (Nov. 17, 1985).
24 Mot. for Postconviction Relief at p. 2.
25 State’s Resp. to Def.’s Mot. at p. 10.
would have insisted on going to trial.”’° The Court holds that this claim is without
merit. Defendant entered a guilty plea voluntarily and preliminary counsel did not
commit an error by not filing a Motion to Dismiss or a Motion in Limine to
Suppress Evidence at the preliminary stage. These types of Motions are not made
at the preliminary stage. Last, without even an allegation that Defendant would not
have pled guilty but for counsel’s alleged crrors, Defendant cannot succeed on any
claim of ineffective assistance of counsel alter entering a guilty plea.” As such,
this claim fails.

Claim Two: In the interest of “judicial economy[,]” Defendant reiterates his
first argument and provides further that Trial Counsel provided ineffective
assistance under Miranda. Defendant’s argument here is without merit. No trial
occurred in this matter, nor is there any evidence that statements made by
Defendant were used against him in securing a guilty plea. Further, by entering a
guilty plea, Defendant waived his right to challenge any lack of Miranda warnings.

8 Yast, without even an allegation that Defendant would not have pled guilty but

 

26 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474

U.S. 52, 58 (1985).

27 Td.
28 See Duffy v. State, 2019 WL 459982, at *2 (Del. 2019) (citing to Miller v. State,

840 A.2d 1229, 1232 (Del. 2003)).
for counsel’s alleged errors, Defendant cannot succeed on any claim of ineffective
assistance of counsel after entering a guilty plea.” As such, this claim fails.

Claim Three: Defendant has alleged that “trial counsel provided ineffective
assistance[] by failing to investigate, learn or know of applicable Jaws under
‘double jeopardy’ principles under Blockburger v. United States, 284 U.S. at 304
(1932) against prosecution for “Drug Dealing” pursuant to 16 Del. C. § 4751 pee
Defendant entered a guilty plea for one count of Drug Dealing Heroin Tier 2 and
one count of Conspiracy Second Degree. The Court finds no double jeopardy claim
available to the charges which Defendant pled guilty. Regardless, a knowing and
voluntary guilty plea waives a defendant’s right to challenge any errors occurring
before the entry of the plea, “even those of constitutional dimensions.”” Further,
without an allegation that Defendant would not have pled guilty but for counsel’s

alleged errors, Defendant cannot succeed on any claim of ineffective assistance of

counsel,” As such, this claim fails.

 

29 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474

U.S. 52, 58 (1985).
30 Mot. for Postconviction Relief at p. 3.
31 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.

State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).
32 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474

U.S. 52, 58 (1985).
Claim Four: Defendant alleges that this Court “abused its discretion by
convicting him for ‘Drug Dealing’ where there is a lack of sufficient evidence
[sic]” to prove a particular element of the statute he was indicted under.”
Defendant cites to a statute that is not the statute he was indicted under.”
Defendant was indicted under 16 De/. C. § 4752, a Class B felony that considers
aggravating factors. Defendant later pled guilty to a lesser included offense, 16
Del. C. § 4753, a Class C felony that does not consider aggravating factors.

16 Del. C. § 4752 provides:

§ 4752 Drug dealing or possession; class B felony.
(a) Except as authorized by this chapter, it is unlawful for any person to do any of

the following:
(1) Manufacture, deliver, or possess with intent to manufacture or deliver
a controlled substance in a Tier 3 quantity.
(2) Possess a controlled substance in a Tier 3 quantity.
(3) Manufacture, deliver, or possess with intent to manufacture or deliver
a controlled substance in a Tier 2 quantity and an aggravating factor
applies.

(b) Violation of subsection (a) of this section is a class B felony.

16 Del. C. § 4753 provides:

§ 4753 Drug dealing or possession; class C or E felony.
(a) Except as authorized by this chapter, it is unlawful for any person to do any of

the following:
(1) Manufacture, deliver, or possess with intent to manufacture or deliver

a controlled substance in a Ticr 2 quantity.

 

33 Defendant mistakenly repeats “Argument Five” twice. The Court reads the first
mention of “Argument Five” as the Fourth Claim and the second mention as the
Fifth Claim.

34 Mot. for Postconviction Relief at p. 4.
35 § 4753A(a)(1) was repealed by the Delaware General Assembly in September

2011 and has not been relevant since.
(2) Possess a controlled substance in a Tier 2 quantity.

(b) (1) Violation of subsection (a)(1) of this section is a class C felony.
(2) Violation of subsection (a)(2) of this section is a class E felony

Defendant’s argument here is misplaced. The Defendant cites to an outdated
and separate statute altogether and claims he should not have been indicted under
this separate statute.’ However, Defendant was cited under § 4752 and later pled
guilty to the lesser included offense under § 4753. The Court could not have
abused its discretion because the Court did not have anything to do with the
indictment nor the plea arrangement between the Defendant and the State. The
Court merely accepted Defendant’s knowing, intelligent, and voluntary guilty plea

after the Court confirmed that Defendant was aware of what he was pleading guilty

38
to.

The Court: Do you understand, sir, that before you can be found guilty to
any charge in this Court you have a right to a trial?

The Defendant: Yes.

The Court: Do you understand that by pleading guilty here today you
waive or give up the rights that go along with trial?

The Defendant: Yes.

The Court: That includes the right to have your lawyer represent you
during a trial proceeding, to be presumed innocent until the State could
prove each and every part of the charges against you beyond a reasonable
doubt. It would be a speedy and public trial by a jury. You could hear and
question the witnesses against you, present evidence in your own defense
at trial, and testify or not testify at trial as you see fit. Do you understand
those trial rights?

 

36 Defendant is citing to 16 Del. C. § 4753A(a)(1). § 4753A(a)(1) was repealed by
78 Laws 2011, ch. 13 § 39, on September 1, 2011.

37 Mot. for Postconviction Relief at p. 4.

38 Sentencing Colloquy Tr. at pp. 5-7.

10
The Defendant: Yes.
The Court: Do you understand that you are giving those up?
The Defendant: Yes.

[...]J
The Court: [...] [I|n violation of Title 16, Section 4753(1) of the Delaware
Code, you, on or between 25th day of July, 2018, and the 25th day of
November, 2018, in this county and state did knowingly deliver two grams
or more of heroine or any mixture that contained heroine. Do you
understand those charges, sir?
The Defendant: Yes.
The Court: How do you plead to that charge?
The Defendant: Guilty.”°

Regardless, this contention invokes the procedural bar under Rule 61(i)(3) —
which bars relief if the motion includes claims not asserted in the proceedings
leading to the final judgment. As such, this claim fails.

Claim Five: Defendant asserts that his conviction cannot stand under 16
Del. C. § 4753(3) because the necessary weight under this subsection is not met.”
It appears that Defendant is citing 16 Del. C. § 4753A(a)(3). As mentioned earlier,
this section was repealed in September of 2011. Defendant entered a guilty plea for

16 Del. C. § 4753.

The statute that Defendant believes he was charged with, 16 Del. C. §

4753A(a)(3), states as follows:

Any person who, on any single occasion, knowingly sells, manufactures,
delivers or brings into this State, or who is knowingly in actual or constructive
possession of 2.5 grams or more of any morphine, opium or any salt, isomer or
sall of an isomer thereof, including heroin, as described in § 4714 of this title, or

 

39 Td.
40 Super. Ct. Crim. R. 61(i)(3).
41 Mot. for Postconviction Relief at p. 5.

11
2.5 grams or more of any mixture containing any such substance, is guilty of a
class B felony, which felony shall be known as “trafficking in illegal drugs.” [...].

The statute that Defendant pled guilty to, 16 Del C. § 4753, states as

follows:

§ 4753 Drug dealing or possession; class C or E felony.
(a) Except as authorized by this chapter, it is unlawful for any person to do
any of the following:
(1) Manufacture, deliver, or possess with intent to manufacture or
deliver a controlled substance in a Tier 2 quantity.
(2) Possess a controlled substance in a Tier 2 quantity.

(b) (1) Violation of subsection (a)(1) of this section is a class C felony.
(2) Violation of subsection (a)(2) of this section is a class E felony

Defendant was indicted under § 4752 and later pled guilty to § 4753 for
eleven deliveries of heroin of more than three (3) grams.” This is a Tier 2 weight
for Drug Dealing and a Tier 3 weight for Aggravated Possession. § 4753(3) is an
outdated statute that was not relevant at the time that Defendant was indicted.” As
such, this claim is without merit.

Claim Six: Defendant asserts a claim for ineffective assistance of counsel
for his counsel failing to investigate and raise an “entrapment” defense.” A
knowing and voluntary guilty plea waives a defendant’s right to challenge any

errors occurring before the entry of the plea, “even those of constitutional

 

42 State’s Resp. to Def.’s Mot. at p. 10.
43 State’s Resp. to Def.’s Mot. for Postconviction Relief at p. 11.
44 Mot. for Postconviction Relief at p. 6.

12
dimensions.”” Further, without an allegation that Defendant would not have pled
guilty but for counsel’s alleged errors, Defendant cannot succeed on any claim of
ineffective assistance of counsel.” As such, this claim is without merit.

Claim Seven: Defendant asserts a claim for ineffective assistance of counsel
for failing to investigate a defense to the charge of Conspiracy Second Degree.”
Defendant admitted he was part of a conspiracy with others to sell drugs when he
entered his guilty plea.” A knowing and voluntary guilty plea waives a defendant’s
right to challenge any errors occurring before the entry of the plea, “even those of
constitutional dimensions.” Further, without even an allegation that Defendant
would not have pled guilty but for counsel’s alleged errors, Defendant cannot
succeed on any claim of ineffective assistance of counsel after entering a guilty

plea.” As such, this claim is without merit and Defendant has not met his burden.

 

45 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.
State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).

46 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474
U.S. 52, 58 (1985).

47 Mot. for Postconviction Relief at p. 7.

48 Id, Ex. 1.
49 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith vy.

State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).
30 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474

U.S. 52, 58 (1985).
13
Claim Eight: Defendant alleges that “counsel provided ineffective
assistance for failing to investigate the State’s evidence regarding the controlled
drug buys ‘chain of custody[.]’”" Further, Defendant argues that evidence would
not have been admitted on the basis that the chain of custody requirement would
not be met.” Defendant, without suggesting how the chain of custody requirement
would not have been met, provides a conclusory statement that evidence would
have been suppressed had his counsel filed a Motion to Suppress on this legal
theory. No evidence that the chain of custody was improper has been presented to
the Court.

A knowing and voluntary guilty plea waives a defendant’s right to challenge
any errors occurring before the entry of the plea, “even those of constitutional
dimensions.” Furthermore, without an allegation that Defendant would not have
pled guilty but for counsel’s alleged errors, Defendant cannot succeed on any claim

. . . . . 54 .
of ineffective assistance of counsel after entering a guilty plea.” As such, this

 

>! Mot. for Postconviction Relief at p. 8.

52 Id.
°3 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.

State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).
>4 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill vy. Lockhart, 474

U.S. 52, 58 (1985).
14
claim is without merit and Defendant fails to meet his burden for ineffective
assistance of counsel.

Claim Nine: Defendant argues that his counsel was ineffective for failing to
investigate the “State’s chemist used in conducting the test, learn of machines or
electronic devices, inspection appropriateness, chemist personnel file for text
reprimands or suspicions, or chemist education or certification.” However,
Defendant has presented nothing to indicate that there were any inaccuracies or
other issues with the aforementioned that would render the tests conducted
inadmissible or inaccurate. A knowing and voluntary guilty plea waives a
defendant’s right to challenge any errors occurring before the entry of the plea,
“even those of constitutional dimensions.” Further, the Defendant pled guilty and
has not alleged that he would have pled not guilty but for his counsel’s alleged
ineffectiveness. As a result, this claim is without merit and Defendant fails to

. . . . 58
meet his burden for ineffective assistance of counsel.

 

55 Mot. for Postconviction Relief at p. 9.

36 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.
State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).

57 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474
U.S. 52, 58 (1985).

58 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474
U.S. 52, 58 (1985).

15
Claim Ten: Defendant argues that his “conviction and sentencing for “drug
conspiracy’ is illegal because no assessment of amount of drugs has been
specifically accountable to him[.]”” This argument is without merit. Defendant
pled guilty to the offenses of Drug Dealing Tier 2. The amount of drugs has been
attributed to him because he said it was. Regardless of this, this claim is barred by
Rule 61(i)(3). As such, this claim is without merit.

Claim Eleven: Defendant argues that his counsel was ineffective for failing
to file a Suppression Motion for evidence seized from his Maryland residence
under a Maryland search warrant executed in Maryland.” This claim is without
merit. Defendant’s Delaware counsel would be unable to challenge a Maryland
search warrant in a Delaware Court.

Claims Twelve: Defendant claims his counsel was ineffective for “failing to
investigate the State’s case and thereafter[] file a Suppression Motion on all
evidence seized through the monitoring of out-going and incoming phone calls
under the Pen Register Device placed on his cell-phone under illegal scarch and
seizure.”° A knowing and voluntary guilty plea waives a defendant’s right to

challenge any errors occurring before the entry of the plea, “even those of

 

59 Mot. for Postconviction Relief at p. 10.
Sentencing Colloquy Tr. at pp. 5-7.
6 fd atp. 11.

& Mot. for Postconviction Relief at p. 13.

16
constitutional dimensions.” Furthermore, Defendant does not allege that he would
not have pled guilty in the absence of this error.” As a result, Defendant fails to
meet his burden for ineffective assistance of counsel.

Claim Thirteen: Defendant claims that his counsel was ineffective for
“failing to investigate [the] State’s case and thereafter[] file [a] Suppression
Motion on all evidence collected through the use of the Global Positioning System
(GPS) as unreasonable in violation of his Fourth Amendment protections.”®
Defendant pled guilty. A knowing and voluntary guilty plea waives a defendant’s
right to challenge any errors occurring before the entry of the plea, “even those of
constitutional dimensions.” Furthermore, Defendant does not allege that he would
not have pled guilty in the absence of this error. As a result, Defendant fails to
meet his burden for ineffective assistance of counsel.

Claim Fourteen: Defendant claims his counsel was ineffective for “failing

to file [a] Motion to Suppress [on] any and all evidence seized or collecting during

 

6 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.
State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).

64 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474
U.S. 52, 58 (1985).

65 Jd. at p. 14.
66 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.

State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).
17
[the] State’s investigation in violation of his fourth amendment protections.” A
knowing and voluntary guilty plea waives a defendant’s right to challenge any
errors occurring before the entry of the plea, “even those of constitutional
dimensions.” Furthermore, Defendant does not allege that he would not have pled
guilty in the absence of this error. As a result, Defendant fails to meet his burden
for ineffective assistance of counsel.”

Claim Fifteen: Defendant argues that his counsel was ineffective “by not
reporting prosecuting attorney ‘misconduct’ by interfering with client-attorney
relationship.” More specifically, he contends that “[a]t sentencing, the prosecutor
relayed to counsel, to inform his clicnt and his family members there as moral
support and character witnesses not to speak because the prosecutor had advised
him [] [t]hat if they did it would ‘piss’ him off and speak against the plea
agreement sentencing terms.” The State denies any misconduct.” The State

asserts “[the] Deputy informed Trial Counsel that generally the Court does not

 

67 Mot. for Postconviction Relief at p. 14.

68 Wilson v. State, 2010 WL 572114, at *2 (Del. Feb.18, 2010) (quoting Smith v.
State, 2004 WL 120530, at *1 (Del. Jan. 15, 2004)).

6° Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Aill vy. Lockhart, 474
U.S. 52, 58 (1985).

70 Mot. for Postconviction Relief at p. 16.

71 Id.
72 State’s Resp. to Def.’s Mot. for Postconviction Relief at p. 17.

18
allow the defendant’s family members to speak at sentencing — usually only
victims or their representatives speak at sentencing and there was no victim in this
case — and that the State would object to any such family members addressing the
Court as inappropriate.”

The Court finds no wrongdoing. Reference letters written by some of
Defendant’s family members were included in the pre-sentence investigation
report, including Defendant’s mother. Defendant appears to be upset that his
mother was unable to speak at sentencing, however this Court had read her
Reference letter. Hearing her speak at sentencing would have been redundant.
Further, the Defendant does not allege that he would not have pled guilty but for
the alleged errors. As a result, Defendant has failed to meet his burden for alleging
ineffective assistance of counsel.”

After reviewing Defendant’s Motion for Postconviction relief, the State’s
Response, Affidavits from both Preliminary Counsel and Trial Counsel, and the
Defendant’s Reply to such Affidavits, the Court finds that Defendant’s Motion for
Postconviction Relief based on ineffective assistance of counsel is without merit.

Defendant’s claims do not demonstrate that trial counsel acted outside the

 

B Id. at p. 17.
74 Grosvenor v. State, 849 A.2d 33, 35 (Del. 2004), citing Hill v. Lockhart, 474

U.S. 52, 58 (1985).
19
Strickland standard of reasonableness, nor would have the result been different but
for these alleged errors. Additionally, Defendant knowingly, intelligently, and

voluntarily plead guilty to the charges on May 5, 2019. Accordingly, Defendant’s

Motion for Postconviction Relief is DENIED.

IT IS SO ORDERED.

ait
The Honorable @alvin L. Scott, Jr.

 

20